Name: Commission Regulation (EEC) No 2945/79 of 21 December 1979 subjecting to authorization the importation into Italy of electric filament lamps originating in certain European State-trading countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 12. 79 Official Journal of the European Communities No L 334/39 COMMISSION REGULATION (EEC) No 2945/79 of 21 December 1979 subjecting to authorization the importation into Italy of electric filament lamps originating in certain European State-trading countries Whereas these measures should consequently be main ­ tained until 31 December 1980 for the Italian market in respect of the German Democratic Republic , Czechoslovakia and the USSR ; Whereas a certain increase of the quantities for which import authorizations may be issued seems appro ­ priate ; Whereas discussions have been held with certain exporters of these countries within the context of the anti-dumping procedure (4) concerning imports of electric filament lamps originating in certain Euro ­ pean State-trading countries ; Whereas these measures can be reviewed in the light of the results of this anti-dumping procedure, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 925/79 of 8 May 1979 establishing common rules for imports from State-trading countries ('), and in parti ­ cular Article 7 thereof, Having consulted the Advisory Committee set up under Article 5 of the said Regulation , Whereas by Regulation (EEC) No 64/79 of 12 January 1979 (2) the Commission established rules whereby imports into Italy of electric filament lamps origi ­ nating in certain European State-trading countries were made subject to authorization ; Whereas by Regulation (EEC) No 393/79 (3) the Council maintained these rules in effect until 31 December 1979 ; Whereas the economic difficulties which justified the introduction of these protective measures persist on the Italian market ; Whereas in particular electric filament lamps origi ­ nating in certain State-trading countries continue to be imported into Italy at prices well below the price of similar Italian products ; whereas there would be a serious injury or threat thereof to the producers in this region of the Community if protective measures were not maintained : HAS ADOPTED THIS REGULATION : Article 1 The rules whereby imports into Italy of electric fila ­ ment lamps originating in certain European State ­ trading countries are subject to authorization which were adopted by Commission Regulation (EEC) No 64/79 and maintained in effect until 31 December 1979 by Council Regulation (EEC) No 393/79 shall remain applicable until 31 December 1980 . The total quantity of products for which import authorizations may be issued during 1980 shall not exceed the following amounts : NIMEXE code Description Origin Quantity ( items) 85.20-15 Electric filament lamps exceeding 28 volts German Democratic Republic Czechoslovakia USSR 5 000 000 5 500 000 2 000 000 Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (!) OJ No L 131 , 29 . 5 . 1979, p. 1 . (2 ) OJ No L 10, 16 . 1 . 1979, p. 5 . (3 ) OJ No L 49, 28 . 2. 1979, p. 11 . (4) OJ No C 211 , 5 . 9 . 1978 , p. 2 . No L 334/40 Official Journal of the European Communities 28 . 12. 79 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1979 . For the Commission Wilhelm HAFERKAMP Vice-President